Name: 2005/498/EC: Commission Decision of 12 July 2005 laying down special conditions for imports of fishery products from Algeria (notified under document number C(2005) 2533) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: health;  tariff policy;  trade;  Africa;  fisheries
 Date Published: 2005-07-14; 2006-12-12

 14.7.2005 EN Official Journal of the European Union L 183/92 COMMISSION DECISION of 12 July 2005 laying down special conditions for imports of fishery products from Algeria (notified under document number C(2005) 2533) (Text with EEA relevance) (2005/498/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), and in particular Article 11(1) thereof, Whereas: (1) An inspection has been carried out on behalf of the Commission in Algeria to verify the conditions under which fishery products are produced, stored and dispatched to the Community. (2) The requirements in the legislation of Algeria on health inspection and monitoring of fishery products may be considered equivalent to those laid down in Directive 91/493/EEC. (3) In particular, the Direction des services vÃ ©tÃ ©rinaires (DSV)  MinistÃ ¨re de lagriculture et du dÃ ©veloppement rural is capable of effectively verifying the implementation of the rules in force. (4) The DSV has provided official assurances on compliance with the standards for health controls and monitoring of fishery products as set out in Chapter V of the Annex to Directive 91/493/EEC and on the fulfilment of hygienic requirements equivalent to those laid down by that Directive. (5) It is appropriate to lay down detailed provisions concerning fishery products imported into the Community from Algeria, in accordance with Directive 91/493/EEC. (6) It is also necessary to draw up a list of approved establishments, factory vessels, or cold stores, and a list of freezer vessels equipped in accordance with the requirements of Council Directive 92/48/EEC of 16 June 1992 laying down the minimum hygiene rules applicable to fishery products caught on board certain vessels in accordance with Article 3(1)(a)(i) of Directive 91/493/EEC (2). Those lists should be drawn up on the basis of a communication from the DSV to the Commission. (7) It is appropriate for this Decision to be applied 45 days after its publication providing for the necessary transitional period. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Direction des services vÃ ©tÃ ©rinaires (DSV)  MinistÃ ¨re de lagriculture et du dÃ ©veloppement rural shall be the competent authority in Algeria identified for the purposes of verifying and certifying compliance of fishery products with the requirements of Directive 91/493/EEC. Article 2 Fishery products imported into the Community from Algeria shall meet the requirements set out in Articles 3, 4 and 5. Article 3 1. Each consignment shall be accompanied by a numbered original health certificate in accordance with the model set out in Annex I and comprising a single sheet, duly completed, signed and dated. 2. The health certificate shall be drawn up in at least one official language of the Member States where the checks are carried out. 3. The health certificate shall bear the name, capacity and signature of the representative of the DSV, and the latters official stamp in a colour different from that of the endorsements. Article 4 The fishery products shall come from approved establishments, factory vessels, or cold stores, or from registered freezer vessels listed in Annex II. Article 5 All packages shall bear the word ALGERIA and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters, except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods. Article 6 This Decision shall apply from 28 August 2005. Article 7 This Decision is addressed to the Member States. Done at Brussels, 12 July 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 15. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 187, 7.7.1992, p. 41. ANNEX I HEALTH CERTIFICATE for fishery products from Algeria and intended for export to the European Community, excluding bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form ANNEX II LIST OF ESTABLISHMENTS AND VESSELS Approval No Name City Region Approval limit Category 06402 Eurl Contra 2 P Oued Ghir Bejaia PP 13408 Sarl Agromar Chetouane Tlemcen PP 13409 Eurl Zahret El Yasmine Ghazaouet Tlemcen PP 13411 Sarl Trading et Agencement Commercial T.A.C. Ghazaouet Tlemcen PP 16401 Kahina Al 78 (Eurl Union PÃ ªche) Hydra Alger FV 16402 Cherif (Eurl Union PÃ ªche) Hydra Alger FV 16403 Nuevo Jose Molia Ikram Al 80 (SPA Sepia) Bab el Oued Alger FV 16404 Sarl Muskaten Alger Alger PP 16405 Cartena CH 645 (SPA Somalep II) Bou-Ismail Tipaza FV 16409 Raimane (SPA Somalep II) Bou-Ismail Tipaza FV 16412 Karima (Sarl Karima PÃ ªche) Alger Alger FV 16417 Ã tablissement Bouali ChÃ ©raga Alger PP 16427 Brahim II (Eurl Union PÃ ªche) Hydra Alger FV 16438 El Andaloussi Al 137 (Sarl Pesca Nord I) TÃ ©nes Chlef FV 16439 El Kortobi Al 137 (Sarl Pesca Nord I) TÃ ©nes Chlef FV 16440 Oulhaca (Sarl PÃ ªche Ouest) Oran Oran FV 16441 El Mansoura 139 (Sarl PÃ ªche Ouest) Oran Oran FV 16442 Naila (Eurl Union PÃ ªche) Hydra Alger FV 16443 El Malaka (Sarl El Malaka Fishing) Oran Oran FV 16444 Alis Mar (Sarl Alis Mar) Oran Oran FV 16445 Sarl Iperfish Dar-el-Beida Alger PP 16449 Lydia Al 240 (Sarl Al Poiss) Staoueli Alger FV 16450 Sarl GSF ChÃ ©raga Alger PP 16451 Tinaghi Al 238 (Sarl Alespa PÃ ªche) DÃ ©ly Ibrahim Alger FV 16452 Ouardia (SociÃ ©tÃ © Smalep) Alger Alger FV 16453 Mont Zaccar (Sarl Etap) ChÃ ©raga Alger FV 16454 Sarl Mesfina ChÃ ©raga Alger PP 16455 Mont Asfour (Sarl Etap) ChÃ ©raga Alger FV 16456 Mont Djurdjura (Sarl Etap) ChÃ ©raga Alger FV 16457 Bellid Said Bordj el Kiffan Alger PP 16458 Sarl Fimexal Fish ZÃ ©ralda Alger PP 16459 Nouha Al 118 (Rahouat Fethi) Bordj el Kiffan Alger FV 18403 Sarl Mesfina Jijel Jijel PP 21410 Sarl Stora Fishing Skikda Skikda PP 23401 Sarl Cape de Garde El Bouni Annaba FV 23412 Rouibah Hacene Annaba Annaba PP 23418 Sarl Sahari Export Annaba Annaba PP 23428 Sarl Al Fish Annaba Annaba PP 23430 Sarl Medifish Annaba Annaba PP 23434 Sarl Crustifish AlgÃ ©rie Annaba Annaba PP 23435 Sarl AlgÃ ©rie Fish Annaba Annaba PP 23436 Sarl Finta pÃ ªche Annaba Annaba PP 23437 Sarl Haroun Errachid Annaba Annaba PP 27412 Eurl Crustal Mostaganem Mostaganem PP 31403 Sarl Mesfina Oran Oran PP 31407 Sarl Bahia PÃ ªche Bir el Djir Oran PP 31416 Ã tablissement Hanafi Kouider Bir el Djir Oran PP 31417 Oued Tafna Or 2375 (Sarl Alfim) Oran Oran FV 31421 Sarl Zama Oran Oran PP 31423 Sarl PÃ ªche de lOuest Oran Oran PP 31424 Oued Rhumel Or 2419 (Sarl Alfim) Alger Alger FV 31428 Sarl Eximer Ain el Tork Oran PP 31429 Eurl Ayad Yamina Bir el Djir Oran PP 31430 Sarl Alfish Oran Oran PP 31432 Dina Or 2830 (Sarl Socop) Alger Alger FV 31441 Cap Falcon Or 2830 (Sarl Gambera PÃ ªche) Oran Oran FV 31442 Sarl Agromar Oran Oran PP 31443 Eurl Petite Lilly Bir el Djir Oran PP 36405 Sarl MSPM El Mordjane El kala El tarf PP 36411 Sarl Ziani Aissa El kala El tarf PP 36415 Eurl Siadico El Tarf El Tarf PP 36416 Sarl El Amine El Tarf El Tarf PP 42411 Sarl Plate Forme Juto Ain-Taggourait Tipaza PP 42414 Sarl Promal Bou-Haroun Tipaza PP 42416 Eurl ChÃ ©noua Bou-Haroun Tipaza PP 42417 Eurl Benimpex KolÃ ©a Tipaza PP 42418 Sarl Alfish Cherchell Tipaza PP 46403 Belkacem Abdelkader Sidi Benadda Ain-Temouchent PP 46409 Conserverie des fruits de mer El Malah Ain-Temouchent PP 46411 Si Bachir Mohamed Ain-Temouchent Ain-Temouchent PP 46416 Eurl Sampla Ben Saf Ain-Temouchent PP 46417 El Wiam (Sarl Gefishco) Boufarik Blida FV 46418 Sarl Sexim Trading Ben Saf Ain-Temouchent PP 46419 El Malikou (Sarl Gefishco) Boufarik Blida FV 46422 Abibas (Sarl Abibas) Oran Oran FV 46426 Sarl Bahia PÃ ªche Ben Saf Ain-Temouchent PP 46427 Sarl El Fadl Hammam-Bouhadjar Ain-Temouchent PP Legend: FV Factory vessels PP Processing plant